Citation Nr: 1446151	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  14-08 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a left knee injury.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 through November 1971.  His awards include the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision and a January 2013 decision review officer (DRO) decision of the Department of Veterans Affairs, Regional Office located in St. Louis, Missouri (RO).  Unfortunately, further development is required.  

The Board has reviewed the Veteran's Virtual VA file and finds that it contains additional medical evidence that has been considered by the RO in the most recent Supplemental Statement of the Case (SSOC) dated February 2014 and the Veteran's August 2014 Appellant's Brief.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required to afford the Veteran a VA examination to evaluate the current severity of his service-connected PTSD.

In a March 2011 rating decision, service connection for residuals of a left knee injury was denied.  In a June 2011 notice of disagreement (NOD), the Veteran stated that he disagreed with "all the adjudicative determinations" in the March 2011 rating decision.  No statement of the case (SOC) has been issued addressing the left knee injury claim.  Manlicon v. West, 12 Vet. App. 238 (1999).

TDIU has been raised by the Veteran at the December 2012 VA examination.  Accordingly, the Board directs the AOJ to proceed with the appropriate development of this issue.  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran an additional VCAA notice as to the issue of entitlement to a TDIU.  All notification requirements and development procedures contained in 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West. Supp. 2013); 38 C.F.R. §§ 3.102, 3.159 (2013) must be fully met.

2. Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected PTSD.  The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such a review was accomplished.  The purpose of the examination is to determine the current severity of the Veteran's PTSD and its impact on his occupational and social functioning.

The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding.

The examiner must determine the current severity of the Veteran's PTSD.  If possible, the examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's service-connected PTSD.  The examiner must also provide an opinion concerning the impact of the Veteran's PTSD on his ability to work, to include whether the Veteran is solely unemployable because of his service-connected disabilities.

The examiner is required to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.

3. Issue a SOC to the Veteran and his representative, addressing the issue of entitlement to service connection for residuals of a left knee injury.  The Veteran and his representative must be advised of the time limit in which he may file a Substantive Appeal.  Then, only if the appeal is timely perfected, should the issues be returned to the Board for further appellate consideration, if otherwise in order.

4. Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  If the benefits sought remain denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



